EXHIBIT 10.24

 

AMENDMENT NO. 1 TO THE AFFINION GROUP HOLDINGS, INC. 2015 EQUITY INCENTIVE PLAN

 

This Amendment (this “Amendment”), dated as of November 14, 2018, is made by
Affinion Group Holdings, Inc., a Delaware corporation (the
“Company”).  Capitalized terms used and not defined herein shall have the
meaning ascribed thereto in the Equity Incentive Plan (as defined below).

RECITALS

A.The Board of Directors adopted the Affinion Group Holdings, Inc. 2015 Equity
Incentive Plan (the “Equity Incentive Plan”) on November 9, 2015.

B.Section 5(b) of the Equity Incentive Plan restricts the number of shares of
Common Stock that may be granted with respect to Awards under the Equity
Incentive Plan to an aggregate of 1,010,370.

C.The Company desires to amend Section 5(b) of the Equity Incentive Plan to
increase the aggregate cap on the shares of Common Stock that may be issued to
Eligible Persons under the Equity Incentive Plan to fifteen percent (15%) of the
shares of Common Stock (on a fully diluted basis, but excluding vested and
unvested shares of Common Stock and Options or other Awards granted under the
Equity Incentive Plan).

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein and in the Equity Incentive Plan and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, hereby agree as follows:

 

1.

Amendment to the Equity Incentive Plan

Section 5(b) of the Equity Incentive Plan is hereby amended and restated in its
entirety as follows:

Awards granted under the Plan shall be subject to the following limitations: (i)
subject to Section 12 of the Plan, the Committee is authorized to deliver under
the Plan an aggregate number of shares of Common Stock equal to fifteen percent
(15%) of the shares of Common Stock (on a fully diluted basis, but excluding
vested and unvested shares of Common Stock and Options or other Awards granted
under the Plan); (ii) subject to Section 12 of the Plan, grants of Options or
SARs under the Plan in respect of no more than 252,593 shares of Common Stock
may be made to any single Participant during any calendar year and, subject to
Section 12 of the Plan, grants of Incentive Stock Options under the Plan in
respect of no more than 252,593 shares of Common Stock may be made to any single
Participant during any single calendar year; (iii) subject to Section 12 of the
Plan, no more than 252,593 shares of Common Stock may be earned in respect of
Performance Compensation Awards granted pursuant to Section 11 of the Plan to
any single Participant for a single calendar year during a Performance Period,
or in the event such Performance Compensation Award is paid in cash, other

 

--------------------------------------------------------------------------------

 

securities, other Awards or other property, no more than the Fair Market Value
of 252,593 shares of Common Stock on the last day of the Performance Period to
which such Award relates; (iv) the maximum amount that can be paid to any single
Participant in any one calendar year pursuant to a cash bonus Award described in
Section 11(a) of the Plan shall be $15,000,000; and (v) subject to Section 12 of
the Plan, no more than 50,519 shares of Common Stock may be issued in respect of
Awards granted to any single Participant who is a non-employee director for a
single calendar year.

 

2.

Miscellaneous.

 

a.

The remaining provisions of the Equity Incentive Plan are hereby incorporated by
reference, mutatis mutandis, as if such provisions were set forth fully herein.

 

b.

Except as specifically amended hereby, the Equity Incentive Plan shall remain in
full force and effect.

*          *          *          *          *

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Amendment is executed by the undersigned to be
effective as of the date first written above.

 

THE COMPANY:

AFFINION GROUP HOLDINGS, INC.

 

 

 

 

 

 

By:

 

/s/ Gregory S. Miller

Name:

 

Gregory S. Miller

Title:

 

Executive Vice President and Chief

 

 

Financial Officer

 

[Signature Page to Amendment No. 1 to the Equity Incentive Plan]